Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 17, 20 - 28 and 31 - 34 are provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23-28, 30, 32 and 33 -37 of copending Application No. 15/535088 (US publ. No. 2017/0343459 A1 - “REF”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious over the above cited claims of (“REF”), which inter alia include:”
For instance, as for independent claim 1, see comparison Table below:

Instant Application:
17.  A vibrionic sensor for determining a process variable of a medium, comprising:
 a mechanically oscillatable unit; 
a driving/receiving unit; and 
an electronics unit including an adaptive filter;  

Co-pending Application 2017/0343459
22.  A vibrionic sensor for determining and/or monitoring at least one process variable of a medium in a container, comprising: at least one unit which can oscillate mechanically; a driving/receiving unit; and an electronics unit,

wherein the electronics unit is embodied to execute alternately a first operating mode and a second operating mode,
 wherein the driving/receiving unit is embodied during the first operating mode to excite the mechanically oscillatable unit with an electrical excitation signal to cause the mechanically oscillatable unit to mechanically oscillate, and 
wherein: said driving/receiving unit is designed to excite, via an electrical excitation signal, mechanical oscillations in said unit which can oscillate mechanically and to receive the mechanical oscillations of said unit which can oscillate mechanically, and 
wherein the electronics unit is embodied during the second operating mode to interrupt the exciting of the mechanically oscillatable unit with the excitation signal, to receive mechanical oscillations of the mechanically oscillatable unit and to transduce the mechanical oscillations into an electrical, received signal, to set a value of a filter characteristic of the adaptive filter such that a first phase shift is present between the excitation signal and the received signal, and to determine from the received signal the process variable.   

to convert them into an electrical receiving signal; said electronics unit is designed to generate the excitation signal on the basis of the receiving signal and to determine the at least one process variable from the receiving signal; said electronics unit comprises at least one adaptive filter; and said electronics unit is designed to set the filter characteristic of said adaptive filter in such a way that there is a target phase shift between the excitation signal and the receiving signal. 




The same analysis and comparison can be done similar for claims 20 - 28 and 31 - 34 with claims 23-28, 30, 32 and 33 -37 of (“REF”)).
    Response to Amendment 
Applicant's argument filed on 03/24/2022 has been fully considered and are persuasive. The previous rejection has been withdrawn. The claims 1 – 16 canceled, claims 17 -34 have been rejected in light of new prior art to Gao et al.
Applicant argues that the prior arts Brengartner, et al. (US 2017/0343459 Al) and further in view of Raffalt (US 2005/0210954 Al), separately or in combination does not teach “during the second operating mode to interrupt the exciting of the mechanically oscillatable unit with the excitation signal”.  (ISSUE)
	The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.  (RULE) 
Examiner maintains that by an intensive search and a new reference have been found, Gao et al (US 2018/0328830) discloses to interrupt the exciting of the mechanically oscillatable unit with the excitation signal (figures 1- 3 also see paragraphs 0024 and 0028). (analysis)
Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Brengartner et al (US 5720377 in view of Gao substantially satisfy the limitations of claims 1. Thus, in view of the above reasons, Examiner maintains rejections. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claim 17 - 34 is rejected under 35 USC 103 as being unpatentable over Brengartner et al (US PGPUB 2017/0343459 Al; hereinafter "Brengartner"), in view of Gao et al (US PG PUB 2018/0328830 A1; hereinafter “Gao”). 
Regarding Claim 17; Brengartner teaches a vibrionic sensor (figure 1 a vibrionic sensor 1) for determining a process variable of a medium (figure 1 a medium 2), comprising:
 A mechanically oscillatable unit (figure 1 unit 4 is depicted in the form of an oscillating fork, also see paragraph 0047); 
A driving/receiving unit (figure 1 receiving unit 5); and 
An electronics unit (figure 1 an electronics unit 6) including an adaptive filter (figure 2 adaptive filter 7),
 Wherein the electronics unit (6) is embodied to execute alternately a first operating mode and a second operating mode [see paragraphs 0020, 0035 and 0041],
 wherein the driving/receiving unit (5) is embodied during the first operating mode [paragraph 0035] to excite the mechanically oscillatable unit (4) with an electrical excitation signal (abstract, also see paragraphs 0016 and 0039) to cause the mechanically oscillatable unit (4) to mechanically oscillate [paragraph 0039], and 
wherein the electronics unit (6) is embodied during the second operating mode [paragraph 0041] to receive mechanical oscillations (abstract, also see paragraph 0039) of the mechanically oscillatable unit (4) and to transduce (figure 1 Electromechanical transducer 5) the mechanical oscillations (4) into an electrical [abstract, also see paragraph 0016, “mechanical oscillations in the unit which can oscillate mechanically and is designed to receive the mechanical oscillations of the unit which can oscillate mechanically and to convert them into an electrical receiving signal”], received signal, to set a value of a filter characteristic of the adaptive filter [figure 2 adaptive filter 7, also see abstract and also see paragraph 0039] such that a first phase shift is present between the excitation signal and the received signal [see paragraphs 0027 and 0048], and to determine from the received signal the process variable [see paragraphs 0033 and 0036].  
Brengartner does not explicitly teach; to interrupt the exciting of the mechanically oscillatable unit with the excitation signal.
However, Gao teaches to interrupt the exciting of the mechanically oscillatable unit with the excitation signal (figures 1- 3 also see paragraphs 0024 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Gao’s interrupt within Brengartner’s system in order to have more accuracy for real-time measurements and testing.
Regarding Claim 18; Brengartner teaches, wherein the excitation signal is an electrical, rectangular signal (figure 2 signal U sub E which is rectangular shape but it is not labeled).  
Regarding Claim 19; Brengartner teaches, wherein the electronics unit includes at least one switch configured to switch back and forth between the first operating mode and the second operating mode (figure 2 switch is not shown see paragraph 0035).  
Regarding Claim 20; Brengartner teaches, wherein the electronics unit is further embodied to set the first phase shift by setting a center frequency of the adaptive filter [see paragraph 0021].  
Regarding Claim 21; Brengartner teaches, wherein the electronics unit further includes a phase control unit (figure 2 control unit 8) based on the principle of a lock-in amplifier, wherein the phase control unit is configured to control a center frequency of the adaptive filter such that a second phase shift is present between an input signal and an output signal of the filter [see paragraphs 0022, 0031 and 0048].  
Regarding Claim 22; Brengartner teaches, wherein the electronics unit includes a ring buffer and/or a phase shifter by which the first phase shift is settable [see paragraphs 0006 and 0023].  
Regarding Claim 23; Brengartner teaches, wherein the bandwidth and/or the quality of the adaptive filter can be set [see paragraph 0018].  
Regarding Claim 24; Brengartner teaches, wherein the adaptive filter is a resonator filter [see paragraph 0030 “the adaptive filter is a resonator filter”].  
Regarding Claim 25; Brengartner teaches, wherein the adapter filter is a low-pass bandpass filter of second order [see paragraph 0030, “the adaptive filter is a bandpass filter—especially, a low-pass filter—especially, a second-order low-pass filter”].  
Regarding Claim 26; Brengartner teaches, wherein the first phase shift is, at times, +/- 90º, +/-45° or 0º [see paragraphs 0030 and 0032].  
Regarding Claim 27; Brengartner teaches, wherein the electronics unit (6) further includes an amplitude control unit (figure 2 an amplitude control unit 9, also see paragraph 0052) configured to control the amplitude of the excitation signal to a predeterminable value or to a value within a predeterminable interval (figure 2 also see paragraphs 0051 and 0052).  
Regarding Claim 28;  Brengartner teaches, wherein the electronics unit (6) is embodied to execute a frequency scan, in the case of subceeding a threshold value for an amplitude, to excite the oscillatable unit using the frequency scanning, and to set a center frequency of the adaptive Preliminary AmendmentApplication No.: New US Filing Attorney Docket No.: EH1594-WO/USPage 8 of 11filter successive within a predeterminable frequency interval to discrete excitation frequencies following one another [see paragraph 0024].  
Regarding Claim 29; Brengartner teaches, wherein the electronics unit (6) is embodied to store and/or to furnish a value and/or a parameter of a component of the electronics unit (6), including a value and/or a parameter of the filter characteristic, the phase control unit (8) or the amplitude control unit (6), during the first operating mode [see paragraphs 0016 – 0018, 0039 and 0048].  
Regarding Claim 30; Brengartner teaches, wherein the electronics unit is embodied to set at the beginning of the second operating mode the stored and/or furnished parameter and/or value of the component [see paragraphs 0018, 0035 and 0052].  
Regarding Claim 31; Brengartner teaches, wherein the process variable is a fill level, a density, and/or a viscosity of the medium [see paragraphs 0033 and 0036].  
Regarding Claim 32; Brengartner teaches, wherein the oscillatable unit is a membrane, a single rod, or an oscillatory fork [see paragraphs 0002 and 0037].  
Regarding Claim 33; Brengartner teaches, wherein the driving/receiving unit is an electromagnetic or a piezoelectric driving/receiving unit [see paragraphs 0038 and 0047].  
 	Regarding Claim 34; Brengartner teaches a method for operating a vibrionic sensor for determining a process variable of a medium (figure 1 medium 2 also see paragraphs 0015 and 0039, “The object of the invention is additionally achieved via a method for operating a vibrionic sensor for determining and/or monitoring at least one process variable of a medium in a container”), comprising: alternately executing a first operating mode and a second operating mode [see paragraphs 0020, 0035 and 0041]; during the first operating mode [paragraph 0035], exciting a mechanically oscillatable unit (figure 1 unit 4 is depicted in the form of an oscillating fork, also see paragraph 0047); with an electrical excitation signal (abstract, also see paragraphs 0016 and 0039) to cause the mechanically oscillatable unit (4) to mechanically oscillate; during the second operating mode [paragraph 0041], receiving the mechanical oscillations (abstract, also see paragraphs 0016 and 0039) of the mechanically oscillatable unit (4) and transducing (figure 1 Electromechanical transducer 5) the mechanical oscillations (4) into an electrical [abstract, also see paragraph 0016, “mechanical oscillations in the unit which can oscillate mechanically and is designed to receive the mechanical oscillations of the unit which can oscillate mechanically and to convert them into an electrical receiving signal”], received signal;Preliminary AmendmentApplication No.: New US FilingAttorney Docket No.: EH1594-WO/US Page 9 of 11setting a value of a filter characteristic of an adaptive filter [figure 2 adaptive filter 7, also see abstract and also see paragraph 0039] such that a first phase shift is present between the excitation signal and the received signal [see paragraphs 0027 and 0048]; and determining the process variable from the received signal [see paragraphs 0033 and 0036].
Brengartner does not explicitly teach; interrupting the exciting of the mechanically oscillatable unit using the excitation signal is interrupted.
However, Gao teaches interrupting the exciting of the mechanically oscillatable unit using the excitation signal is interrupted (figures 1 – 3 also see paragraphs 0024 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Gao’s interrupt within Brengartner’s system in order to have more accuracy for real-time measurements and testing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856